DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claims 21 and 31, the limitation “wherein the one or more known parameters of the computer-numerically-controlled machine comprises one or more physical dimensions of the computer-numerically-controlled machine” should be amended to “wherein the one or more known parameters of the computer-numerically-controlled machine comprise one or more physical dimensions of the computer-numerically-controlled machine”; and the limitation “wherein the one or more known parameters of the workpiece comprises one or more physical dimensions of the workpiece” should be amended to “wherein the one or more known parameters of the workpiece comprise one or more physical dimensions of the workpiece”.
In claims 25, 34 and 39, the limitation “wherein mapping pixels” should be amended to “wherein the mapping pixels”; the limitation “wherein generating the machine file” should be amended to “wherein the generating the machine file”.
In claims 26 and 35, the limitation “wherein mapping pixels” should be amended to “wherein the mapping pixels”.
In claim 29, the limitation “wherein determining” should be amended to “wherein the determining”.
In claim 30, the limitation “wherein determining” should be amended to “wherein the determining”.
In claim 38, the limitation “wherein determining” should be amended to “wherein the determining”.
In claim 40, the limitation “wherein mapping pixels” should be amended to “wherein the mapping pixels”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,137,738 B2 (hereinafter as “Pat_738”). 
	Application claim 21 is anticipated by patent claim 11. Table has been created below to compare the claims.
Instant application 
Pat_738
21.	 A computing system, comprising:
at least one processor;
a non-transitory computer-readable medium; and
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to:
access one or more images showing (i) at least a portion of a material bed located inside an enclosure of a computer-numerically-controlled machine and (ii) a workpiece positioned on the material bed, wherein the one or more images are captured by one or more cameras located inside the enclosure of the computer-numerically-controlled machine;
process the one or more images to identify one or more differences in the one or more images relative to one or more known parameters of the computer-numerically- controlled machine and one or more known parameters of the workpiece, wherein the one or more known parameters of the computer-numerically-controlled machine comprises comprise one or more physical dimensions of the computer-numerically-controlled machine, and wherein the one or more known parameters of the workpiece comprises comprise one or more physical dimensions of the workpiece;
            based on the identified one or more differences, determine a mapping relationship by mapping pixels in the one or more images to corresponding physical locations within the computer-numerically-controlled machine in a manner that compensates for the identified one or more differences;
            


             generate a machine file or a motion plan for an intended fabricating pattern based at least on the determined mapping relationship; and
            
             cause the computer-numerically-controlled machine to implement the intended fabricating pattern on the workpiece by delivering electromagnetic energy to the workpiece based on the machine file or motion plan.

11. A system comprising:
          
at least one data processor; and

at least one memory including instructions which, when executed by the at least one data processor, cause operations comprising:





processing one or more images showing at least a portion of a material bed and a workpiece positioned on the material bed located inside a computer-numerically-controlled machine to identity non-linear differences in the one or more images relative to one or more known physical parameters of the computer-numerically-controlled machine and the workpiece, the one or more images being captured with one camera located inside an enclosure containing the material bed, the one or more physical parameters of the computer-numerically-controlled machine comprising a shape of the material bed or lighting conditions within the enclosure, the one or more physical parameters of the workpiece comprising a thickness of the workpiece or a height of an upper surface of the workpiece relative to the material bed;






         creating, by a remote server, a mapping relationship mapping pixels in the one or more images to corresponding physical locations within the computer-numerically-controlled-machine, the creation of the mapping relationship comprising calibrating the pixels to the corresponding physical locations to compensate for the identified non-linear differences;

        generating a machine file and/or a motion plan based at least on the created mapping relationship and also generating a preview image comprising an intended fabricating pattern on the workpiece; and

        providing the machine file or motion plan for use by the computer-numerically-controlled machine in fabricating the intended fabricating pattern on the workpiece by delivering electromagnetic energy to the workpiece based on the machine file or motion plan.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 11 of Pat_738 teaches all the limitations of claim 21 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

	Application claim 31 is anticipated by patent claim 20. Table has been created below to compare the claims.
Instant application 
Pat_738
31.	A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a computing system to:
access one or more images showing (i) at least a portion of a material bed located inside an enclosure of a computer-numerically-controlled machine and (ii) a workpiece positioned on the material bed, wherein the one or more images are captured by one or more cameras located inside the enclosure of the computer-numerically-controlled machine;
process the one or more images to identify one or more differences in the one or more images relative to one or more known parameters of the computer-numerically-controlled machine and one or more known parameters of the workpiece, wherein the one or more known parameters of the computer-numerically-controlled machine comprises comprise one or more physical dimensions of the computer-numerically-controlled machine, and wherein the one or more known parameters of the workpiece comprises comprise one or more physical dimensions of the workpiece;
based on the identified one or more differences, determine a mapping relationship by mapping pixels in the one or more images to corresponding physical locations within the computer-numerically-controlled machine in a manner that compensates for the identified one or more differences;

generate a machine file or a motion plan for an intended fabricating pattern based at least on the determined mapping relationship; and
             cause the computer-numerically-controlled machine to implement the intended fabricating pattern on the workpiece by delivering electromagnetic energy to the workpiece based on the machine file or motion plan.
20. A non-transitory computer medium including program code which, when executed by at least one data processor, cause operations comprising:



processing one or more images showing at least a portion of a material bed and a workpiece positioned on the material bed located inside a computer-numerically-controlled machine to identity non-linear differences in the one or more images relative to one or more known physical parameters of the computer-numerically-controlled machine and the workpiece, the one or more images being captured with one camera located inside an enclosure containing the material bed, the one or more physical parameters of the computer-numerically-controlled machine comprising a shape of the material bed or lighting conditions within the enclosure, the one or more physical parameters of the workpiece comprising a thickness of the workpiece or a height of an upper surface of the workpiece relative to the material bed;






           creating, by a remote server, a mapping relationship mapping pixels in the one or more images to corresponding physical locations within the computer-numerically-controlled-machine, the creation of the mapping relationship comprising calibrating the pixels to the corresponding physical locations to compensate for the identified non-linear differences;

       generating a machine file and/or a motion plan based at least on the created mapping relationship and also generating a preview image comprising an intended fabricating pattern on the workpiece; and
      providing the machine file or motion plan for use by the computer-numerically-controlled machine in fabricating the intended fabricating pattern on the workpiece by delivering electromagnetic energy to the workpiece based on the machine file or motion plan.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 20 of Pat_738 teaches all the limitations of claim 31 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. 

	Application claim 36 is anticipated by patent claim 1. Table has been created below to compare the claims.
Instant application 
Pat_738
36.	A method carried out by a computing system, the method comprising: 
accessing one or more images showing (i) at least a portion of a material bed located inside an enclosure of a computer-numerically-controlled machine and (ii) a workpiece positioned on the material bed, wherein the one or more images are captured by one or more cameras located inside the enclosure of the computer-numerically-controlled machine;
processing the one or more images to identify one or more differences in the one or more images relative to one or more known parameters of the computer-numerically-controlled machine and one or more known parameters of the workpiece, wherein the one or more known parameters of the computer-numerically-controlled machine comprises one or more physical dimensions of the computer-numerically-controlled machine, and wherein the one or more known parameters of the workpiece comprises one or more physical dimensions of the workpiece;

based on the identified one or more differences, determining a mapping relationship by mapping pixels in the one or more images to corresponding physical locations within the computer-numerically-controlled machine in a manner that compensates for the identified one or more differences;

            generating a machine file or a motion plan for an intended fabricating pattern based at least on the determined mapping relationship; and

          causing the computer-numerically-controlled machine to implement the intended fabricating pattern on the workpiece by delivering electromagnetic energy to the workpiece based on the machine file or motion plan.
1. A method comprising:

    processing one or more images showing at least a portion of a material bed and a workpiece positioned on the material bed located inside a computer-numerically-controlled machine to identity non-linear differences in the one or more images relative to one or more known physical parameters of the computer-numerically-controlled machine and the workpiece, the one or more images being captured with one camera located inside an enclosure containing the material bed, the one or more physical parameters of the computer-numerically-controlled machine comprising a shape of the material bed or lighting conditions within the enclosure, the one or more physical parameters of the workpiece comprising a thickness of the workpiece or a height of an upper surface of the workpiece relative to the material bed;







      creating, by a remote server, a mapping relationship mapping pixels in the one or more images to corresponding physical locations within the computer-numerically-controlled-machine, the creation of the mapping relationship comprising calibrating the pixels to the corresponding physical locations to compensate for the identified non-linear differences;
        generating a machine file and/or a motion plan based at least on the created mapping relationship and also generating a preview image comprising an intended fabricating pattern on the workpiece; and

      providing the machine file or motion plan for use by the computer-numerically-controlled machine in fabricating the intended fabricating pattern on the workpiece by delivering electromagnetic energy to the workpiece based on the machine file or motion plan.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 1 of Pat_738 teaches all the limitations of claim 36 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.

	Similarly, claims 22, 23, 25, 26, 27, 28, 30, 32, 37, 38, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 11, 14, 15, 11, 17, 19, 20, 1, 5, 4 and 5 of Pat_738. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 27, 31, 35, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2017/0057008 A1, hereinafter as “LIU”) in view of Hansen (US 2019/0054644 A1, hereinafter as “Hansen”). 
Regarding claim 21, LIU teaches:
A computing system, comprising:
at least one processor (control panel 808 in FIG. 1 and [0156]: “The foregoing method is not just applicable to laser processing systems as it can be implemented on a variety of machines that incorporate a computer-controlled device with at least one axis of motion”. All these teach the system inherently comprises at least one processor, and a non-transitory medium to store instructions to conduct the operation steps);
a non-transitory computer-readable medium (as recited above); and
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to:
	access one or more images showing (ii) a workpiece, wherein the one or more images are captured by one or more cameras (cameras 1100 and 1200 in FIG. 6: the cameras are located inside the enclosure of the CNC/(laser processing system)) located inside the enclosure of the computer-numerically-controlled machine;
	determine a mapping relationship by mapping pixels in the one or more images to corresponding physical locations within the computer-numerically-controlled machine ([0144]: “The image system of the present invention may comprise of a camera (e.g., close-up camera) that provides a clear relationship between objects in the design space and workspace so that a user can precisely pinpoint where a particular design depicted in the design space will be positioned and engraved onto an object in the workspace”; [0158]: “The stitching process that combines the multiple images into one image is comprised of: (1) correcting the distortion in the close-up images, which is mainly caused by the camera lens; … and (3) converting image positions into absolution locations (pixels to millimeters). All these teach to determine a mapping relationship by mapping pixels in the images to corresponding physical locations/millimeters within the laser processing system);
	generate a machine file or a motion plan for an intended fabricating pattern based at least on the determined mapping relationship ([0155]: “if the user wanted to engrave a square close to the top left edge of an object to minimize wasted material, the user would simply drag the square in the design space so that the square is at the top left edge of the image of the object displayed in the design space. The user can modify, import, or create a design in the design space and have it correspond to the same precise position in the workspace. Consequently, the user can determine exactly where a particular design depicted in the design space will be positioned and engraved onto the actual object in the workspace”. This teaches to engrave a particular design onto the workpiece by placing the design in the target position in the design space based on the pixels to millimeters mapping relationship, which inherently teach a machine file or a motion plan is generated for the intended fabricating pattern based on the determined mapping relationship); and
	cause the computer-numerically-controlled machine to implement the intended fabricating pattern on the workpiece by delivering electromagnetic energy to the workpiece based on the machine file or motion plan ([Abstract]: “A laser material processing system comprises: a housing defining an engraving chamber, an xy laser beam steering system, a non-telescoping focus mechanism, and a camera system that facilitates production of engravings that exceed the xy dimensions of the engraving chamber and/or facilitates placement of an engraving depicted in a software user interface in a specific location in the work area”. This teaches to engrave the design pattern on the workpiece by delivering laser to the workpiece based on the generated machine file or motion plan).
LIU teaches to build the mapping relationship but LIU does not teach explicitly the detail building process. Specifically, LIU teaches all the limitations except the one or more images show also at least a portion of a material bed located inside an enclosure of a computer-numerically-controlled machine and the workpiece is positioned on the material bed; process the one or more images to identify one or more differences in the one or more images relative to one or more known parameters of the computer-numerically-controlled machine and one or more known parameters of the workpiece, wherein the one or more known parameters of the computer-numerically-controlled machine comprises one or more physical dimensions of the computer-numerically-controlled machine, and wherein the one or more known parameters of the workpiece comprises one or more physical dimensions of the workpiece; and determine the mapping relationship in a manner that compensates for the identified one or more differences.
However, Hansen teaches in an analogous art: 
the one or more images showing also at least a portion of a material bed of a computer-numerically-controlled machine and the workpiece is positioned on the material bed (FIG. 1 and [0051]: the workpiece/(sheet 4) is positioned on the material bed/(work plane 2). And [0053]: “In case that the first camera is a stationary camera 9, it is used to capture a photo of the entire work plane 2. Alternatively, the stationary camera 9 captures a part of the work plane, and a plurality of stationary cameras is used for covering the entire work plane 2”. This teaches the captured images show at least a portion of the material bed/(work plane 2) of the CNC/(flatbed cutter)); 
process the one or more images to identify one or more differences in the one or more images relative to one or more known parameters of the computer-numerically-controlled machine ([0063]: “the camera photo image on the CCD chip is distorted by the lens in front of the camera. This distortion is found especially pronounced in the edge regions of the image and is typically termed fish-eye effect. This is valid, especially, for low-cost optics. In order to compensate for this effect, corresponding software programs can be used. Thus, the camera has to be calibrated relatively to the work plane 2. For example, a sheet is loaded onto the work plane 2 with a check pattern or equidistant points all over the upper surface 3 of the work plane 2 and then imaged by the camera 9. Any distortion can then be compensated for through the software in the computer system 8”. This teaches the images comprising “check pattern or points” are processed to identify distortion caused by the camera, i.e., the differences in the image related to known parameters of the work plane 2 of the CNC machine are identified) and one or more known parameters of the workpiece (FIG. 2a and [0064]: “The field size of 4mm is a good compromise for, on the one hand, being large enough for imaging by off-the-shelf cameras with low-cost optics, and, on the other hand, for being small enough for slim fiducials 15”; And FIG. 3a and [0067]: “The fiducial 15, however, is clearly recognizable as well as one of the reference markers 27 of which there are numerous around the graphics and which are used for adjusting the cutting curve to compensate for two-dimensional distortion of the graphics 25 on the sheet 4”. These teach the images comprising “fiducial 15” place on sheet 4/(workpiece) are processed to identify distortion caused by the camera, i.e., the differences in the image related to known parameters of the sheet 4/(workpiece)), wherein the one or more known parameters of the computer-numerically-controlled machine comprise one or more physical dimensions of the computer-numerically-controlled machine (as recited in [0063], the parameters of the work plane 2 of the CNC machine comprise “a check pattern or equidistant points all over the upper surface 3 of the work plane 2”, which have known distances/angels and relate to the one or more known physical dimensions of the work plane 2 of the CNC machine), and wherein the one or more known parameters of the workpiece comprise one or more physical dimensions of the workpiece (as recited in FIG. 3a and [0067], the parameters of the sheet 4/(workpiece) comprise the pattern fiducial 15, which has known distances/patterns and relates to one or more known physical dimensions of the workpiece); and 
determine the mapping relationship in a manner that compensates for the identified one or more differences (as recited in [0063]: the distortion/(identified differences) caused by the camera are compensated based on the pattern or points in the captured images, i.e., a pixel to millimeter mapping relationship is determined to compensate the distortion caused by the camera).
LIU teaches the bottom panel 140 is removable to handle giant workpiece. When the workpiece is small, it can fit in the enclosure of the laser processing machine without removing the bottom panel. In this scenario, Hansen’s teaching can be incorporated into LIU, to place patterns/markers on the bottom panel/(material bed) and the workpiece to calibrate the image distortions caused by the low-cost camera. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU based on the teaching of Hansen, to make the computing system wherein the one or more images show also at least a portion of a material bed located inside an enclosure of a computer-numerically-controlled machine and the workpiece is positioned on the material bed; and to make the computing system to further process the one or more images to identify one or more differences in the one or more images relative to one or more known parameters of the computer-numerically-controlled machine and one or more known parameters of the workpiece, wherein the one or more known parameters of the computer-numerically-controlled machine comprises one or more physical dimensions of the computer-numerically-controlled machine, and wherein the one or more known parameters of the workpiece comprises one or more physical dimensions of the workpiece; and determine the mapping relationship in a manner that compensates for the identified one or more differences. One of ordinary skill in the art would have been motivated to do this modification since it enables the usage of “low-cost optics”, as Hansen teaches in [0063-0064]. 

Regarding claim 22, LIU-Hansen teach all the limitations of claim 21.
Hansen further teaches:
the one or more known parameters of the computer-numerically-controlled machine comprise a shape of the material bed ([0063]: “the camera photo image on the CCD chip is distorted by the lens in front of the camera. This distortion is found especially pronounced in the edge regions of the image and is typically termed fish-eye effect. This is valid, especially, for low-cost optics. In order to compensate for this effect, corresponding software programs can be used. Thus, the camera has to be calibrated relatively to the work plane 2. For example, a sheet is loaded onto the work plane 2 with a check pattern or equidistant points all over the upper surface 3 of the work plane 2 and then imaged by the camera 9. Any distortion can then be compensated for through the software in the computer system 8”. This teaches the known parameters of the CNC machine comprise “check pattern or equidistant points” on the material bed of the CNC machine, i.e., comprise a shape of the material bed of the CNC machine) or lighting conditions within the enclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified LIU based on the teaching of Hansen, to make the computing system wherein the one or more known parameters of the computer-numerically-controlled machine comprise a shape of the material bed or lighting conditions within the enclosure. One of ordinary skill in the art would have been motivated to do this modification since it enables the usage of “low-cost optics”, as Hansen teaches in [0063-0064].

Regarding claim 26, LIU-Hansen teach all the limitations of claim 21.
LIU further teaches:
the mapping pixels in the one or more images to corresponding physical locations within the computer-numerically-controlled machine in a manner that compensates for the identified one or more differences comprises using the identified one or more differences to correct a warping or distortion in the one or more images ([0158]: “correcting the distortion in the close-up images, which is mainly caused by the camera lens”. LIU teaches to correct the distortion in the images, based on the pixels-to-millimeters mapping relationship with the identified differences).

Regarding claim 27, LIU-Hansen teach all the limitations of claim 21.
LIU further teaches:
generate a preview image comprising a view of the workpiece and one or more features of the intended fabricating pattern on the workpiece, the one or more features reflecting at least the mapping relationship between the pixels in the one or more images and the corresponding physical locations within the computer-numerically-controlled machine ([0155]: “The image system of the present invention solves the above-described problem by displaying the workspace in the design space as shown in FIG. 22. Designs placed in the design space correspond to the same locations in the workspace. For example, if the user wanted to engrave a square close to the top left edge of an object to minimize wasted material, the user would simply drag the square in the design space so that the square is at the top left edge of the image of the object displayed in the design space. The user can modify, import, or create a design in the design space and have it correspond to the same precise position in the workspace. Consequently, the user can determine exactly where a particular design depicted in the design space will be positioned and engraved onto the actual object in the workspace”. This teaches to generate a preview image comprising a view of the workpiece and the feature to make on it, to reflect the exact location the pattern will be fabricated on the workpiece).

Claim 31 recites a non-transitory computer-readable medium comprising instructions to cause a computing system to conduct operation steps as the computing system of claim 21 with patentably the same limitations. Therefore, claim 31 is rejected for the same reason recited in the rejection of claim 21.

Claim 35 recites a non-transitory computer-readable medium comprising instructions to cause a computing system to conduct operation steps as the computing system of claim 26 with patentably the same limitations. Therefore, claim 35 is rejected for the same reason recited in the rejection of claim 26.

Claim 36 recites a method comprising operation steps conducted by the computing system of claim 21 with patentably the same limitations. Therefore, claim 36 is rejected for the same reason recited in the rejection of claim 21. 

Claim 40 recites a method comprising operation steps conducted by the computing system of claim 26 with patentably the same limitations. Therefore, claim 40 is rejected for the same reason recited in the rejection of claim 26. 

Claims 25, 28, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Hansen, and in further view of Gallucci (US 2012/0197427 A1, hereinafter as “Gallucci”). 
Regarding claim 25, LIU-Hansen teach all the limitations of claim 21.
LIU further teaches:
the mapping pixels in the one or more images to corresponding physical locations within the computer-numerically-controlled machine in a manner that compensates for the identified one or more differences comprises mapping a particular pixel coordinate corresponding to a particular pixel in the one or more images to a particular location coordinate corresponding to a particular location within the computer-numerically-controlled machine ([0158]: “converting image positions into absolution locations (pixels to millimeters)”). 
LIU-Hansen teach all the limitations but they don’t explicitly teach the generating the machine file or motion plan comprises converting an instruction corresponding to the particular pixel coordinate to one or more commands for execution at the particular location.
However, Gallucci teaches in an analogous art: 
converting an instruction corresponding to the particular pixel coordinate to one or more commands for execution at the particular location (as shown in FIG.s 1 and 2 and recited in [0015]-[0055], Gallucci teaches a CNC machine to take images of the workpieces/11A/B/C, and convert the instructions/designs corresponding to the image coordinates/locations to a command, which is executed to cut/etch/reproduce the designs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU-Hansen based on the teaching of Gallucci, to make the computing system wherein the generating the machine file or motion plan comprises converting an instruction corresponding to the particular pixel coordinate to one or more commands for execution at the particular location. One of ordinary skill in the art would have been motivated to do this modification since it “enables cutting and/or etching articles comprising a flat surface on which designs and/or writings are made”, and it “increases the productivity of the cutting and/or etching apparatus…”, as Gallucci teaches in [0014] and [0019].

Regarding claim 28, LIU-Hansen teach all the limitations of claim 21, but they don’t explicitly teach to cause the first camera to capture a first image of the one or more images; and based at least in part on the first image, cause the second camera to capture a second image of the one or more images.
Gallucci teaches in an analogous art: 
cause the first camera to capture a first image of the one or more images [0036]: the camera 9 captures a first image); and
based at least in part on the first image, cause the second camera to capture a second image of the one or more images (as recited in [0036] and [0038], the image taken by camera 9 directs the operating group 5, together with camera 7, to move to a location wherein camera 7 captures a second image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU-Hansen based on the teaching of Gallucci, to make the computing system wherein the one or more cameras comprise a first camera and a second camera, and wherein the computing system further comprises program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to cause the first camera to capture a first image of the one or more images; and based at least in part on the first image, cause the second camera to capture a second image of the one or more images. One of ordinary skill in the art would have been motivated to do this modification since it can provide “greater precision”, as Gallucci teaches in [0039].

Claim 34 recites a non-transitory computer-readable medium comprising instructions to cause a computing system to conduct operation steps as the computing system of claim 25 with patentably the same limitations. Therefore, claim 34 is rejected for the same reason recited in the rejection of claim 25.

Claim 39 recites a method comprising operation steps conducted by the computing system of claim 25 with patentably the same limitations. Therefore, claim 39 is rejected for the same reason recited in the rejection of claim 25. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over LIU in view of Hansen, and in further view of Aoyama (US 2004/0207831 A1, hereinafter as “Aoyama”). 
Regarding claim 30, LIU-Hansen teach all the limitations of claim 21, but they don’t teach the one or more images include one or more distinct patterns from a calibration tool that includes a plurality of distinct patterns, and wherein the determining the mapping relationship comprises determining the mapping relationship based at least on a location of the one or more distinct patterns within the calibration tool.
However, Aoyama teaches in an analogous art: 
the one or more images include one or more distinct patterns from a calibration tool that includes a plurality of distinct patterns, and wherein the determining the mapping relationship comprises determining the mapping relationship based at least on a location of the one or more distinct patterns within the calibration tool (as shown in FIG. 3, the calibration tool 90 includes a checker pattern, based on which, the correction table 31 is created).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified LIU-Hansen based on the teaching of Aoyama, to make the computing system wherein the one or more images include one or more distinct patterns from a calibration tool that includes a plurality of distinct patterns, and wherein the determining the mapping relationship comprises determining the mapping relationship based at least on a location of the one or more distinct patterns within the calibration tool. One of ordinary skill in the art would have been motivated to do this modification since it can “correct the distortion of the image”, as Aoyama teaches in [0012].  

Allowable Subject Matter
Claims 23, 29, 32 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 24, 33 and 38 depend on claims 23, 32 and 37 respectively, and would be allowable if claims 24, 33 and 38 are allowed. 

Reason For Allowance
Claims 23, 32 and 37 recite additional limitation “wherein the one or more known parameters of the workpiece comprise a thickness of the workpiece or a height of an upper surface of the workpiece relative to the material bed”. No prior arts have been found to, individually or in combination, teach or suggest the additional limitation in the context of other limitations of the claims. Therefore, claims 23, 32 and 37, together with their dependent claims 24, 33 and 38 would be allowed if claims 23, 32 and 37 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 recites additional limitation “determine the one or more known parameters of the computer-numerically-controlled machine, wherein the determining the one or more known parameters of the computer-numerically--controlled machine comprises determining a location of the second camera based at least on the first image or the second image”. No prior arts have been found to, individually or in combination, teach or suggest the additional limitation in the context of other limitations of the claim. Therefore, claim 29 would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Goldsmith (US 2013/0178972 A1): teaches a laser cutting machine which uses a calibration plate to calibrate the laser cutting machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115